Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 7, 3-4 and 18, drawn to  a method of controlling a first output sequence comprising introducing in a cell a genetic circuit comprising one or more polynucleotide sequences wherein the genetic circuit comprises  a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their respective promoters and one or more heterologous polymerases.
Group II, claim(s) 2, 14, drawn to a method of controlling a first output sequence comprising introducing in a cell a genetic circuit comprising one or more polynucleotide sequences wherein the genetic circuit comprises a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their respective promoters and a fourth input sensitive promoter and one or more heterologous polymerases.
Group III, claim 9, a method of controlling a first output sequence comprising introducing in a cell a genetic circuit comprising one or more polynucleotide sequences wherein the genetic circuit comprises a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their respective promoters together with polynucleotide sequences encoding one or more decoy operators and one or more heterologous polymerases.
Group IV, claim 10, a method of controlling a first output sequence comprising introducing in a cell a genetic circuit comprising one or more polynucleotide sequences wherein the genetic circuit comprises  a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their respective promoters together with polynucleotide sequences encoding sRNAs and one or more heterologous polymerases.
Group V, claim 21, drawn to a method of utilizing the genetic circuit utilized in Group I, wherein one or more of the gRNAs in said circuit are mutated, wherein the mutations do not decrease transcription prevention of the first/second and/or third output sequence.
Group VI, claims 40, 42-43, 46 and 57 drawn to a genetic circuit comprising a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their respective promoters and one or more heterologous polymerases.
Group VII, claims 41 and 53, drawn to a genetic circuit, wherein the genetic circuit comprises a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their respective promoters and a fourth input sensitive promoter and one or more heterologous polymerases.
Group VIII, claim 48, drawn to genetic circuit wherein the genetic circuit comprises a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their 
Group IX, claim 49, drawn to a genetic circuit comprising one or more polynucleotide sequences wherein the genetic circuit comprises a first output sequence, a first gRNA, a first catalytically inactive endonuclease and their respective promoters together with polynucleotide sequences encoding sRNAs and one or more heterologous polymerases.
Group X, claim 60, drawn to genetic circuit utilized in Group VI, wherein one or more of the gRNAs in the genetic circuit are mutated, wherein the mutations do not decrease transcription prevention of the first/second and/or third output sequence.
The groups of inventions listed as I-X above, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-X, lack unity of invention because even though the inventions of these groups require the technical feature of genetic circuits using gRNAs and catalytically inactive endonucleases further comprising one or more heterologous polymerases (or methods of use thereof,) this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Kiani et al., US2016/326546, 11/2016 or Nielsen et al., Molecular Systems Biology, 10(17), 11/2014 (both cited in the IDS)  in view of Temme et al., Nucleic Acids Research, 40(17), 6/2012 (cited in the IDS).
 	Therefore, the unity of invention is lacking and the claims are restricted as shown above.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656